Citation Nr: 0612208	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  The veteran also had periods of inactive duty 
training and active duty for training as a member of the Army 
Reserves between November 1967 and August 1996.

In June 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the issues on 
appeal were clarified, and it was determined that the issue 
of entitlement for arthritis of multiple joints was already 
included in the other four issues; therefore, this issue is 
effectively withdrawn.  


FINDINGS OF FACT

1.  The veteran likely incurred traumatic injuries during his 
periods of active and inactive duty for training due to 
multiple parachute jumps.

2.  The veteran's osteoarthritis of the left first 
metatarsophalangeal (MTP) joint is related to service.

3.  The veteran's osteoarthritis of the right first MTP joint 
is related to service.

4.  The veteran's left shoulder impingement is related to 
service.

5.  The veteran does not have a left ankle disability that is 
related to active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, osteoarthritis 
of the left first MTP joint was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Resolving doubt in favor of the veteran, osteoarthritis 
of the right first MTP joint was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Left shoulder impingement syndrome was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  Left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active 
military service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty. 38 C.F.R. § 3.6(a).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.

The veteran contends that during his reserve duty he injured 
his big toe, ankle, knee, and shoulder in 1989 and/or 1990 
while parachute jumping at Camp AP Hill and Fort Benning. 
Since he does not argue that any of these conditions were 
incurred during active duty service from 1965 to 1967, no 
further discussion of that period of service will follow.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, the appellant clearly has a current disability.  
The veteran has been diagnosed with osteoarthritis of the 
first MTP joints of both feet and impingement syndrome of the 
left shoulder.  

The first question that must be addressed, therefore, is 
whether incurrence of any relevant injury occurred during 
service.  The veteran's service records reflect that his MOS 
included combat engineer and special operations engineer 
sergeant, that he completed the U.S. Army Special Forces 
Training Group (Airborne) Court of Instruction, the Special 
Forces Engineer Training Course, and the Combat Engineer 
Course and that he received the Parachutist Badge.  
Therefore, the fact that he participated in multiple 
parachute jumps is clearly borne out by his military 
occupations and training.  As for the fact that he 
experienced "bad" or "hard" landings, including trauma to 
various body parts, he is competent to state that this 
occurred, and his statements are consistent with common 
knowledge about the circumstances of his training.  With this 
in mind, the "injury" in this case is not one that would be 
necessarily documented in a service record, but his testimony 
that such injuries occurred over several periods of service 
during several parachute jumps is credible and consistent 
with the circumstances of his service.  The Board accepts as 
fact, therefore, that these injuries occurred.  Whether they 
occurred during a period of active or inactive duty is 
immaterial, since a Reserve member is entitled to 
compensation for any disability that results from an injury 
(as opposed to a disease).  All complained of conditions here 
are alleged to have resulted from injury and be post-
traumatic in nature. 

With respect to the issue of entitlement to service 
connection for left and right foot disability, the veteran's 
service records indicate that the veteran was on annual 
training from July 29 to August 13, 1989.  The veteran's 
service medical records indicate that he presented in August 
1989 with complaints of pain and stiffness of the right 
plantar aspect of the foot after a parachute jump.  The 
veteran was diagnosed with foot sprain.  Also of record is a 
September 1989 note from Dr. JFD who stated, "I have 
instructed [the veteran] to refrain from any parachute jumps 
or other vigorous activities for the next 30 days.  He has 
traumatic synovitis of the left foot and ankle."

With respect to the issue of entitlement to service 
connection for a left shoulder disability, the veteran's 
service medical records indicate that the veteran presented 
in June 1994 with complaints of left shoulder pain secondary 
to parachute injury several years prior and a left foot 
injury on a parachute jump also several years prior.  The 
veteran was diagnosed with old trauma with secondary 
arthritis.   

The Board, therefore, finds that service medical records 
confirm that the veteran suffered a right foot injury during 
an active duty for training period.  The Board also finds 
that although the veteran's service medical records do not 
contain any complaints of injuries to his left shoulder or 
left foot in 1989 or 1990, it is plausible that the veteran's 
documented service qualifications, as demonstrated by his 
receipt of a Parachute Badge and recommendation for an award 
of Army achievement (he was selected to represent the United 
States Special Forces in an exchange training program with 
the British Special Air Service and he was personally 
commended by the senior Belgian paratrooper for the most 
professional training received), put him in the position of 
completing multiple jumps that caused injury to his feet and 
left shoulder during his reserve duty.  
  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  

With respect to the veteran's left and right foot 
disabilities, a February 2001 VA treatment record noted that 
the veteran reported pain of his feet since several hard 
landings as a paratrooper in the Army.  The veteran was 
diagnosed with degenerative joint disease of both first MTP 
joints.  Dr. FGC stated, "This DJD most probably related to 
trauma to feet as a member of the Special Forces with extreme 
physical requirements, including parachute jumps."

A November 2002 compensation and pension evaluation report 
noted that the veteran stated that he sustained multiple 
parachuting jumps with occasional injury patterns.  The 
examiner stated, "With a reasonable degree of medical 
probability this patient shows symmetrical degenerative 
changes of his first metatarsal phalangeal joints of his 
foot.  The patient's report to sick call was for a midfoot 
sprain.  It is felt that just as likely as not the patient's 
existing symmetrical degenerative changes of his first MTP 
joint are secondary to his normal aging process and not 
related to his service medical records. ..."  

In deciding whether the veteran's current left and right foot 
disabilities have been linked to his military service by 
competent medical evidence, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  That responsibility is particularly 
onerous where medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran suffers from bilateral osteoarthritis of the first 
MTP joint of both feet related to parachute jumps during 
active duty, is in a state of equipoise.  Accordingly, 
reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the veteran's left shoulder impingement 
syndrome, in a private medical record dated in December 2000, 
Dr. WEK diagnosed the veteran with posttraumatic left 
shoulder pain due to impingement syndrome precipitated by and 
symptomatic since remote (1992) military parachute jump.    

An April 2003 compensation and pension evaluation report 
noted that the veteran related a history of a left shoulder 
injury while associated with his unit during the reserves 
secondary to recurrent parachuting accidents.  The veteran 
stated that his jump log had 72 jumps while in the military 
both active and reserve time.  The veteran's claims file was 
reviewed.  The examiner, Dr. GML, noted the service medical 
records document a left shoulder injury secondary to a 
parachute jump in June 1994.  The veteran was diagnosed with 
impingement syndrome of the left shoulder.  In an addendum 
received by the RO in July 2003, Dr. GML stated, "It is felt 
with a reasonable degree of medical probability that it is 
just as likely as not that the [veteran's] current existing 
Clinical Impressions of his ... impingement syndrome of his 
left shoulder are directly related to his tour of duty."

After having reviewed the totality of the record, and 
affording the veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that service connection for osteoarthritis of the first MTP 
joint of both feet and left shoulder impingement are 
warranted.

With respect to entitlement to service connection for a left 
ankle injury, as noted above, the Board accepts as fact that 
the veteran incurred injuries as a result of parachute jumps 
in service including a left ankle injury.  However, post-
service medical records are absent any complaints of or 
treatment for a left ankle problem.  Thus, the medical 
evidence fails to show that the veteran currently suffers 
from a left ankle disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In the absence of competent medical evidence that a 
left ankle disability exists and it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for a left ankle 
disability have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim for 
service connection for a left ankle injury, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In light of the favorable outcome of this appeal with respect 
to entitlement to service connection for a left foot 
disability, a right foot disability, and a left shoulder 
disability, any perceived lack of notice or development under 
the VCAA should not be considered prejudicial.  

With respect to the issue of entitlement to service 
connection for a left ankle disability, the notice 
requirements were met in this case by a letter sent to the 
claimant in May 2001.  That letter advised the claimant of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  Although 
the RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, the 
letter informed him that additional information or evidence 
was needed to support his claim and asked him to either send 
the information describing the additional evidence or the 
evidence itself to VA.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

Since the claim for service connection for a left ankle 
disability was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential rating 
or effective date issue that would warrant providing 
additional notice to the appellant.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the evidence is lacking a current left ankle 
disability.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for osteoarthritis of the 
left first MTP joint is granted.

Entitlement to service connection for osteoarthritis of the 
right first MTP joint is granted.

Entitlement to service connection for left shoulder 
impingement is granted.

Entitlement to service connection for a left ankle disability 
is denied.



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


